           Case: 5:20-cv-01132-SL Doc #: 7 Filed: 06/16/20 1 of 3. PageID #: 69




                          IN THE UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION

 THE J.M. SMUCKER COMPANY,                         )      CASE NO. 5:20-cv-1132
                                                   )
                 Plaintiff,                        )      JUDGE SARA LIOI
                                                   )
           v.                                      )      DEFENDANT HORMEL FOOD
                                                   )      CORPORATION’S MOTION FOR
 HORMEL FOODS CORPORATION,                         )      ENLARGEMENT OF TIME TO
                                                   )      RESPOND TO COMPLAINT
                 Defendant.                        )


       Pursuant to Rule 6(b) of the Federal Rules of Civil Procedure, Defendant Hormel Foods

Corporation (“Hormel”), moves this Court for an Order granting it an additional thirty (30) days

or until July 16, 2020 to respond to the Complaint filed by The J.M. Smucker Company

(“Smucker”). As grounds for this Motion, Hormel states that it requires the additional time to

fully investigate all of the claims and appropriately respond to the Complaint. This is the first

request for extension of time to respond to the Complaint.

       As further support for the motion, Hormel states that counsel for the parties had a

telephone conversation about an anticipated motion to dismiss on June 15, 2020. During that

conversation, Hormel explained the basis for its contentions that (a) it is not subject to personal

jurisdiction in the Northern District of Ohio, and (b) the Complaint fails to state claims for

tortious inference with prospective economic advantage and unfair competition. At Smucker’s

request, Hormel agreed to provide case law supporting its position, and Smucker agreed to

consider the case law provided. Hormel requests this extension to allow adequate time to

provide the requested case law, confer further with Plaintiff’s counsel and, if necessary, move to

dismiss.
        Case: 5:20-cv-01132-SL Doc #: 7 Filed: 06/16/20 2 of 3. PageID #: 70




       In an email sent at the end of the business day on June 15, 2020, Smucker indicated that it

would consent to an extension, but only for ten (10) days and only if Hormel agreed that it would

not pursue affirmative claims against Smucker in another forum during that period. Smucker’s

proposal is unacceptable because it does not allow adequate time to brief multiple defects in the

Complaint, including declarations supporting Hormel’s motion to dismiss for lack of personal

jurisdiction under Fed. R. Civ. P. 12(b)(2) and would require that Hormel give up its legal right

to pursue affirmative claims against Smucker in a more proper forum.

       For the foregoing reasons, Hormel respectfully requests that this Court enter an Order

granting it until July 16, 2020 to respond to the Complaint.

                                                     Respectfully submitted,

                                                     /s/ Tracey L. Turnbull
                                                     Tracey L. Turnbull (0066958)
                                                     Brodie Butland (0084441)
                                                     Porter Wright Morris & Arthur LLP
                                                     950 Main Avenue, Suite 500
                                                     Cleveland, Ohio 44113
                                                     Tel. (216) 443-2539 / Fax (216) 443-9011
                                                     tturnbull@porterwright.com
                                                     bbutland@porterwright.com

                                                     Attorneys for Defendant Hormel Foods
                                                     Corporation
             Case: 5:20-cv-01132-SL Doc #: 7 Filed: 06/16/20 3 of 3. PageID #: 71




                                     CERTIFICATE OF SERVICE

             I hereby certify that on June 16, 2020 a copy of the foregoing Motion for Enlargement of

Time was filed electronically. Notice of this filing will be sent by operation of the Court’s

electronic filing system to all parties indicated on the electronic filing receipt. Parties may

access this filing through the Court’s system.

                                                         /s/ Tracey L. Turnbull
                                                         One of the Attorneys for Defendant Hormel
                                                         Foods Corporation




13408733v2
